UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4124



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CORY WILLIAM JONES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.  Lacy H. Thornburg,
District Judge. (1:05-cr-00249-1)


Submitted:   September 24, 2007           Decided:   October 11, 2007


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fredilyn Sison, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Asheville, North Carolina, for Appellant. Gretchen C. F. Shappert,
United States Attorney, Charlotte, North Carolina; Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Cory    William   Jones   pled   guilty   to   conspiracy   to

manufacture with intent to distribute methamphetamine, in violation

of 21 U.S.C. §§ 841(a)(1), 846 (2000), reserving the right to

appeal the district court’s denial of his motion to suppress.

Jones now appeals that denial, arguing that his consent was not

voluntarily given; the officers exceeded the scope of the search;

and the officers used deceptive practices to circumvent the warrant

requirement.     Finding no reversible error, we affirm.

              This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court’s legal

determinations de novo.         See Ornelas v. United States, 517 U.S.

690, 699 (1996).        When a suppression motion has been denied, this

court reviews the evidence in the light most favorable to the

government.     See United States v. Seidman, 156 F.3d 542, 547 (4th

Cir. 1998).

              With these standards in mind, and having reviewed the

transcript of the suppression hearing and the parties’ briefs, we

conclude that the district court did not err in denying the motion

to suppress.         Accordingly, we affirm the judgment.      We dispense

with   oral    argument    because   the   facts and legal contentions are




                                     - 2 -
adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                              - 3 -